[Cite as State ex rel. Studgions v. Saffold, 2012-Ohio-1380.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97751




                             STATE OF OHIO, EX REL.,
                                JAMIL STUDGIONS
                                                                RELATOR

                                                       vs.

          JUDGE SHIRLEY S. STRICKLAND SAFFOLD,
                         ET. AL.
                                                                RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                          Writ of Mandamus
                                    Motion Nos. 451612 and 451974
                                          Order No. 453400

        RELEASE DATE: March 27, 2012
FOR RELATOR

Jamil Studgions, pro se
Inmate No. 573-653
Mansfield Correctional Institution
P. O. Box 788
Mansfield, OH 44901

ATTORNEYS FOR RESPONDENTS

FOR JUDGE SHIRLEY STRICKLAND SAFFOLD, ET AL.,

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113

FOR WARDEN TERRY TIBBALS

Mike DeWine
Ohio Attorney General

By: Caitlyn Nestleroth
Assistant Attorney General
Crim. Justice Sect., Corr. Unit
150 East Gay Street, 16th Floor
Columbus, OH 43215
EILEEN A. GALLAGHER, J.:

      {¶1} Jamil Studgions has filed a complaint for a writ of mandamus.

Studgions seeks an order from this court, which requires Judge Shirley Strickland

Saffold to conduct a re-sentencing hearing in State v. Studgions, Cuyahoga Cty.

C.P. No. CR-523188, based upon the appellate decision as rendered by this court in

State v. Studgions, 8th Dist. No. 94153, 2010-Ohio-5480. In Studgions, this court

held that his convictions for the offenses of felonious assault and kidnapping were

allied offenses of similar import, which required merger upon re-sentencing. In

addition, Studgions seeks an order from this court, that requires the Warden of the

Mansfield Correctional Institution, Terry Tibbals, to convey him to the Cuyahoga

Cty. Court of Common Pleas for re-sentencing. Studgions request for mandamus,

however is moot.1

      {¶2} Attached to Judge Saffold’s “notice of judicial action,” as filed on

March 13, 2012, is a copy of a journal entry that demonstrates Studgions has been



        Judge Saffold has filed a motion for summary judgment, while Warden Tibbals has
      1



filed a motion to dismiss the compliant for a writ of mandamus. Pursuant to Civ.R.
12(B)(6), Warden Tibbal’s motion to dismiss, as filed on February 3, 2012, is converted
into a Civ.R. 56(C) motion for summary judgment. State ex rel. Boggs v. Springfield
Local School Dist. Bd. of Edn., 72 Ohio St.3d 94, 647 N.E.2d 788 (1995); State ex rel.
Baran v. Fuerst, 55 Ohio St.3d 94, 563 N.E.2d 713 (1990).
re-sentenced with regard to the issue of allied offenses. Thus, Studgions’ request

for mandamus is moot.       State ex rel. Jerninghan v. Cuyahoga Cty. Court of

Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel.

Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163. In addition, Studgions

possesses an adequate remedy at law through a direct appeal of the judgment of

re-sentencing, which prevents this court from issuing a writ of mandamus. State ex

rel. Toma v. Corrigan, 92 Ohio St.3d 589, 2001-Ohio-1289, 752 N.E.2d 281;

Brooks v. Gaul, 89 Ohio St.3d 202, 729 N.E.2d 752 (2000); Fraiberg v. Cuyahoga

Cty Court of Common Pleas, Domestic Relations Div., 76 Ohio St.3d 374, 667

N.E.2d 1189 (1996).

      {¶3} Accordingly, we grant the motions for summary judgment as filed by

Judge Saffold and Warden Tibbals. Costs to Judge Saffold. It is further ordered

that the Clerk of the Eighth District Court of Appeals serve notice of this judgment

upon all parties as required by Civ.R. 58(B).

      Writ denied.




EILEEN A. GALLAGHER, JUDGE

PATRICIA A. BLACKMON, A.J., and
MARY J. BOYLE, J.